DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/28/2022.	
3.	Claims 1, 3-5, 9-10, 12, 14-18, 20-22 are pending. Claims 1, 3-5, 9-10, 12, 14, 21-22 are under examination on the merits. Claims  1, 3-5, 12, 14, 18 are amended. Claims 2, 6-8,11,13, 19 are  previously cancelled.  Claims 15-18, 20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with 
Sridevi Basavaraju on 05/06/2022 to amend claim 15. Claims 15-18, 20 are rejoined. All the claims are renumbered accordingly. 
Claims 1, 3-5, 9-10, 12, 14, 21-22 are allowable. Claims 15-18, 20 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I (claims 1-12, 14, 21-22), Group II (claims 15-16), and Group III (claims 17-18, 20), as set forth in the Office action mailed on 04/02/2021, is hereby withdrawn and claims 15-18, 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows:
5.1	 Claim 15 (Page 3/4, marked as Page 4 of 7, claims dated 04/28/2022) have been replaced by –  
15.	A method for preparing a ligand-modified quantum dot composition, comprising:
synthesizing a first ligand-modified quantum dot in presence of a first ligand modifier in a solvent;
adding a second ligand modifier to the first ligand-modified quantum dot, wherein the second ligand modifier has a structural formula of segment A-segment B, wherein the segment B is a chain-cleavable long molecular chain, and wherein the second ligand modifier displaces the first ligand such that the segment A of the second ligand modifier is adsorbed on a surface of the quantum dot to obtain a second ligand-modified quantum dot; and
separating the second ligand-modified quantum dot from the first ligand,
wherein the segment B includes an R1 group, an R2 group and an R3 group which are sequentially linked one by one, and the R1 group is linked to the segment A, and the R2 group is cleavable,
wherein the R2 group includes a group that is photodegraded or thermally degraded, and a chemical bond between the R2 group and the R1 group is broken under heating or illumination, and
wherein the R2 group is selected from a group consisting of a peroxy group (—O—O—) and a diacyl peroxide (
    PNG
    media_image1.png
    112
    340
    media_image1.png
    Greyscale
).–


Allowable Subject Matter
6.	Claims 1, 3-5, 9-10, 12, 14-18, 20-22 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Elham Tavasoli (Surface modification of colloidal semiconductor nanocrystal quantum dots, A dissertation, 2014, hereinafter “Tavasoli”).  
Tavasoli teaches a ligand-modified quantum dot composition comprising: a quantum dot, and a ligand modifier adsorbed on a surface of the quantum dot, wherein the ligand modifier has a structural formula of segment A-segment B, wherein the ligand modifier is adsorbed on the surface of the quantum dot by the segment A, and wherein the segment B is a chain-cleavable long molecular chain, wherein the segment B includes an R1 group, an R2 group and an R3 group which are sequentially linked one by one, and the R1 group is linked to the segment A. Tavasoli does not expressly teach the R2 group is cleavable, wherein the R2 group includes a group that is photodegraded or thermally degraded, and a chemical bond between the R2 group and the R1 group is broken under heating or illumination, wherein the R2 group is selected from a group consisting of a peroxy group (-O-O-) and a diacyl peroxide (
    PNG
    media_image2.png
    38
    117
    media_image2.png
    Greyscale
). Therefore the instant claims are distinguished over the prior art.

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed ligand-modified quantum dot composition comprising: a quantum dot; and a ligand modifier adsorbed on a surface of the quantum dot, wherein the ligand modifier has a structural formula of segment A-segment B, wherein the ligand modifier is adsorbed on the surface of the quantum dot by the segment A, wherein the segment B is a chain-cleavable long molecular chain, wherein the segment B includes an R1 group, an R2 group and an R3 group which are sequentially linked one by one, and the R1 group is linked to the segment A, and the R2 group is cleavable, wherein the R2 group includes a group that is photodegraded or thermally degraded, and a chemical bond between the R2 group and the R1 group is broken under heating or illumination, and wherein the R2 group is selected from a group consisting of a peroxy group (-O-O-) and a diacyl peroxide (
    PNG
    media_image2.png
    38
    117
    media_image2.png
    Greyscale
), and a method for preparing a ligand-modified quantum dot composition, comprising: synthesizing a first ligand-modified quantum dot in presence of a first ligand modifier in a solvent; adding a second ligand modifier to the first ligand-modified quantum dot, wherein the second ligand modifier has a structural formula of segment A-segment B, wherein the segment B is a chain-cleavable long molecular chain, and wherein the second ligand modifier displaces the first ligand such that the segment A of the second ligand modifier is adsorbed on a surface of the quantum dot to obtain a second ligand-modified quantum dot; and separating the second ligand-modified quantum dot from the first ligand, wherein the segment B includes an R1 group, an R2 group and an R3 group which are sequentially linked one by one, and the R1 group is linked to the segment A, and the R2 group is cleavable, wherein the R2 group includes a group that is photodegraded or thermally degraded, and a chemical bond between the R2 group and the R1 group is broken under heating or illumination, and wherein the R2 group is selected from a group consisting of a peroxy group (—O—O—) and a diacyl peroxide (
    PNG
    media_image1.png
    112
    340
    media_image1.png
    Greyscale
).

The embodiment provides a ligand-modified quantum dot composition, a ligand-modified quantum dot layer, preparation methods thereof, and a quantum dot light emitting diode are provided. Segment B of the ligand modifier in the ligand-modified quantum dot composition is a chain-cleavable segment, that is, segment B is a longer molecular chain, so that the material has good solubility and stability, thus the ligand-modified quantum dot composition is present in the form of a solution or ink, etc. Segment B itself is not very stable and may be cleaved under certain conditions. In specific embodiment, the group in segment B may be cleaved by heating or illumination, so that the ligand modifier becomes a short molecular chain ligand, thereby making the quantum dots densely stack and improving the carrier transfer performance. Accordingly, the presently claimed invention as defined by claims 1, 3-5, 9-10, 12, 14-18, 20-22 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/03/2022